Merrimon, J.
(after stating the case). It was not contended that the mortgage mentioned was in any respect objectionable. It purported to be that of the appellant and her husband. They covenanted specially therein with the plaintiffs that they were seized of the land conveyed — that they had the right to convey the same — that it was free from incumbrance — and for the quiet enjoyment thereof. It seems that the land really belonged to the appellant, and at the time of the sale of part of it to pay the taxes it was hers, subject to the mortgage.
The arrearages of taxes were due, and ought to have been paid, before the mortgage was executed. The appellant was bound to pay them, whether they, or any part of them, constituted a valid incumbrance on the land or not. She allowed a part of it to be sold to pay them, and bought it herself— bought her own land. She undertook to take the Sheriff’s deed for it, and now insists that she has a tille to it other than that that she incumbered by the mortgage.
Her supposed purchase at.the Sheriff’s sale was absurd and void; it went for nought, and did not affect the rights of the mortgagees; she could not purchase the land from herself. Besides, it seems that she was estopped by the judgment adverse to her in the action she brought to obtain relief by injunction.
*285There is no error, and the judgment must be affirmed. To the end that further proceedings may be had in the action, let this opinion be certified to the Superior Court.
No error. Affirmed.